internal_revenue_service number info release date april cc psi 1-genin-101554-03 dear uilc we are responding to correspondence submitted on your behalf by esq requesting relief in order to establish date as the effective date for your s_corporation_election based on the facts as presented you will be granted automatic late s_corporation relief under revproc_98_55 your account will be updated to reflect the requested effective date and within the next days you should receive a letter from the ogden service_center confirming this change in addition the irs has developed two new cd-roms to help educate small_business owners on their tax responsibilities introduction to federal taxes for small_business self-employed and a virtual small_business workshop these two cd- roms are free and can be ordered by calling the irs also provides a special website www irs gov smallbiz which is dedicated to providing information to small_business taxpayers please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries
